DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-22 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the independent claims 1 and 12 of the instant invention – a method and system for indexing geological features.  
Bakshi (US 10,810,235) discloses a hierarchical representation of geographical areas to efficiently identify regions of interest; the hierarchy may be generated or defined using a geocoding process; 
Bell (US 2003/0200192) discloses organizing event based information by topical, temporal, and location attributes along with selection and distribution of the event information by criteria based on values of those attributes; 
Singh (US 20180182381) discloses creating regional maps indicating an aggregation of concepts included in thoughts of people at locations illustrated by the map; 
Qian (CN-110209748-A) discloses indexing a geofence via GeoHashing according to the spatial dimension reduction rule established by the actual data and the geofence in which the index coordinates fall within the corresponding region; 
Zhang (CN-103353894-A) discloses data searching based on semantic analysis via keywords input by a user which are divided into words with different parts of speech through a word dividing library; geographical positions to be searched can be determined according to a geographical noun library if the parts of the speech are geographical names, otherwise matching is carried out by entering a phrase word library; 
Huang (NPL: “A Latent Semantic Analysis-Based Approach to Geographic Feature Categorization from Text”) discloses classifying geographic features based on latent semantic analysis and domain knowledge for achieving satisfactory categorizing effectiveness; 
Khatavkar (NPL: “Use of noun phrases in identification of a website”) discloses preparing a domain ontology of a given website via parsing through the contents of a website for noun phrases; 
Williams (NPL: “Improving accessibility to geospatial data using geographic search”) discloses making standardized data openly available to both commercial and not-for-profit organizations by linking multiple and disparately structured datasets for creation of dynamic digital geological map data.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Diedra McQuitery/Primary Examiner, Art Unit 2166